        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 1 of 14



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

DERRICK RANSOM,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        1:19-CV-00096 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________


                                   INTRODUCTION

       Represented by counsel, plaintiff Derrick Ransom (“Plaintiff”) brings this action

pursuant to Title XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for supplemental security income (“SSI”). (Dkt. 1). This Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

       Presently before the Court are the parties’ cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 11; Dkt.

12), and Plaintiff’s reply (Dkt. 13). For the reasons discussed below, Plaintiff’s motion

(Dkt. 11) is granted in part, the Commissioner’s motion (Dkt. 12) is denied, and the matter

is remanded to the Commissioner for further administrative proceedings consistent with

this Decision and Order.




                                           -1-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 2 of 14



                                     BACKGROUND

       Plaintiff protectively filed his application for SSI on June 29, 2015. (Dkt. 7 at 95,

106). 1 In his application, Plaintiff alleged disability beginning January 1, 2013, due to the

following impairments: cervical radiculopathy with muscle loss and chronic headaches;

cervical pain with radiculopathy and muscle loss; and chronic headaches. (Id. at 95-96).

       Plaintiff’s application was initially denied on September 17, 2015. (Id. at 117-25).

At Plaintiff’s request, a hearing was held before administrative law judge (“ALJ”) William

M. Weir in Buffalo, New York, on October 13, 2017. (Id. at 36-82). On January 31, 2018,

the ALJ issued an unfavorable decision. (Id. at 16-35). Plaintiff requested Appeals Council

review; his request was denied on November 30, 2018, making the ALJ’s determination

the Commissioner’s final decision. (Id. at 5-8). This action followed.

                                   LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 3 of 14



than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 4 of 14



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).




                                           -4-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 5 of 14



                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

that Plaintiff had not engaged in substantial gainful work activity since June 29, 2015, the

application date. (Dkt. 7 at 22).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

“cervical spine degenerative disc disease status post surgeries and migraine headaches.”

(Id.). The ALJ further found that Plaintiff’s medically determinable impairments of

hypertension and situational depression were non-severe. (Id. at 22-24).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 24). The ALJ particularly considered the criteria of Listings 1.04 and 11.02 in reaching

his conclusion. (Id.).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform sedentary work as defined in 20 C.F.R. § 416.967(a), with the additional

limitations that:

       [Plaintiff could] never perform work above a specific vocational preparation
       level of two meaning simple, repetitive work with one-to-two step tasks,
       never change workplace or task more than once per day, and frequently
       handle, finger, and feel.

(Id. at 25-28). At step four, the ALJ found that Plaintiff was unable to perform his past

relevant work. (Id. at 28).


                                           -5-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 6 of 14



       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of surveillance systems monitor and

telephone survey work. (Id. at 29). Accordingly, the ALJ found that Plaintiff was not

disabled as defined in the Act. (Id. at 29-30).

II.    Remand of this Matter for Further Proceedings is Necessary

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that the ALJ erred in relying on medical opinions that had been

rendered stale by Plaintiff’s subsequent cervical fusion surgery, the ALJ improperly

weighed the medical opinions of record, and the ALJ should have ordered a consultative

examination of Plaintiff’s physical condition. (Dkt. 11-1). The Court has considered each

of these arguments and, for the reasons discussed below, finds that the ALJ improperly

weighed the medical opinions of record, and that this error necessitates remand for further

administrative proceedings.

       A.     The ALJ Erred in Weighing the Medical Opinions of Record

       Plaintiff argues, and the Court agrees, that the ALJ erred in failing to discuss and

weigh a medical source statement dated June 16, 2015. (See Dkt. 7 at 378). First, an ALJ

has an affirmative duty to develop the record. “Although the claimant has the general

burden of proving that he or she has a disability within the meaning of the Act, because a

hearing on disability benefits is a non-adversarial proceeding, the ALJ generally has an

affirmative obligation to develop the administrative record.” Ubiles v. Astrue, No. 11-CV-

                                            -6-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 7 of 14



6340T(MAT), 2012 WL 2572772, at *7 (W.D.N.Y. July 2, 2012) (internal quotation marks

omitted). This duty to develop the record exists even when the claimant is represented by

counsel. Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). In particular, “[i]f a

physician’s report is believed to be insufficiently explained, lacking in support, or

inconsistent with the physician’s other reports, the ALJ must seek clarification and

additional information from the physician, as needed, to fill any clear gaps before rejecting

the doctor’s opinion.” Rolon v. Comm’r of Soc. Sec., 994 F. Supp. 2d 496, 504 (S.D.N.Y.

2014) (citation omitted).

       Although the unsigned medical source statement appears to be missing a page, the

opinion stated that Plaintiff was unable to perform even sedentary work due to bilateral

radiculopathy in his upper extremities and muscle wasting with some weakness. (Id.). This

opinion was thus inconsistent with the ALJ’s RFC assessment, and it was of critical

importance whether it was issued by a treating physician. The incomplete medical source

statement created a clear gap in the record that the ALJ should have filled. As such, the

ALJ failed to develop the record by not attempting to obtain the missing page and to discern

the statement’s author. See, e.g., Brown v. Comm’r of Soc. Sec., No. 18-CV-11175 (GBD)

(KNF), 2020 WL 420317, at *6 (S.D.N.Y. Jan. 8, 2020) (holding ALJ failed to develop

record where she rejected undated and unsigned medical source statement without noticing

it was incomplete and filling gap in the record).

       The Commissioner argues that because the medical source statement was “exhibited

in the record . . . the ALJ[’s] failure to discuss the unsigned report was not error.” (Dkt.

12-1 at 11). The Commissioner is correct to the extent that he argues that the ALJ need

                                            -7-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 8 of 14



“not recite every piece of evidence that contributed to the decision.” (Id. (citing Cichocki

v. Astrue, 729 F.3d 172, 178 n.3 (2d Cir. 2013)); see also Brault v. Soc. Sec. Admin.,

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (“[A]n ALJ is not required to discuss every

piece of evidence submitted.”). However, this does not end the Court’s inquiry. Although

the Commissioner has primacy in weighing the evidence, the ALJ is required to follow the

Social Security regulations in doing so. “In assessing a disability claim, an ALJ must

consider and weigh the various medical opinions of record.” Shillenn v. Comm’r of Soc.

Sec., No. 1:17-CV-01225-MAT, 2019 WL 5586982, at *3 (W.D.N.Y. Oct. 30, 2019). “The

Commissioner’s regulations provide that ‘[r]egardless of its source, [the ALJ] will evaluate

every medical opinion [he] receive[s].’” Id. (quoting 20 C.F.R. § 404.1527(d)). Here,

there is no indication in the record that the ALJ considered or weighed the incomplete

medical source statement, which is legal error requiring remand. See Barrett v. Colvin,

211 F. Supp. 3d 567, 582 (W.D.N.Y. 2016) (remanding where the ALJ failed to follow

Social Security regulations by not properly weighing the opinions of physicians).

       The ALJ’s failure to weigh the medical source statement necessitates remand.

Although it is not clear on the current record that the medical source statement would have

been entitled to more or controlling weight, the ALJ’s failure to apply the appropriate

standards in weighing them “frustrates meaningful review because it hinders the court’s

ability to determine whether the ALJ’s decision is supported by substantial evidence.”

Nolan v. Comm’r of Soc. Sec., No. 1-17-CV-1190 (WBC), 2019 WL 342413, at *4

(W.D.N.Y. Jan. 8, 2019) (collecting cases remanding for failure to appropriately weigh and

consider opinions of record). Accordingly, remand on this basis is warranted.

                                           -8-
        Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 9 of 14




       Further, although Plaintiff has not raised the issue, the Court notes sua sponte that

the ALJ also erred in assessing the opinion of treating internist Dr. Nischala Dhanekula.

See, e.g., Best v. Comm’r of Soc. Sec., No. 18-CV-5751 (PKC), 2020 WL 1550251, at *7

(E.D.N.Y. Mar. 31, 2020) (finding sua sponte that ALJ erred in crediting opinions of

consultative examiners over treating physicians); Andrews v. Colvin, No. 6:12-CV-6651

MAT, 2013 WL 5878114, at *9 (W.D.N.Y. Oct. 30, 2013) (finding sua sponte that ALJ

erred at step two by “accepting the diagnosis and treatment notes of a social worker over

those of the consultative psychologist”). The Court finds it appropriate to raise this issue

sua sponte “to provide guidance on remand.” Howard v. Comm’r of Soc. Sec., 203 F. Supp.

3d 282, 298 (W.D.N.Y. 2016); see also Maldonado v. Comm’r of Soc. Sec., No. 12-CV-

5297 JO, 2014 WL 537564, at *17 (E.D.N.Y. Feb. 10, 2014).

       Because Plaintiff’s claim was filed before March 27, 2017, the ALJ was required

to apply the treating physician rule, under which a treating physician’s opinion is entitled

to “controlling weight” when it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). Under the treating physician rule, if

the ALJ declines to afford controlling weight to a treating physician’s medical opinion, he

or she “must consider various factors to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks

omitted). These factors include:

       (i) the frequency of examination and the length, nature and extent of the
       treatment relationship; (ii) the evidence in support of the treating physician’s
                                            -9-
       Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 10 of 14



       opinion; (iii) the consistency of the opinion with the record as a whole;
       (iv) whether the opinion is from a specialist; and (v) other factors brought to
       the Social Security Administration’s attention that tend to support or
       contradict the opinion.

Id. “An ALJ’s failure to explicitly apply the[se] . . . factors when assigning weight at step

two is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quotation

omitted). However, such error is harmless if “a searching review of the record” confirms

“that the substance of the treating physician rule was not traversed.” Id. (quotations

omitted).

       Whatever weight the ALJ assigns to the treating physician’s opinion, he must “give

good reasons in [his] notice of determination or decision for the weight [he gives to the]

treating source’s medical opinion.” 20 C.F.R. § 404.1527 (c)(2); see also Harris v. Colvin,

149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the treating physician rule is

the so-called ‘good reasons rule,’ which is based on the regulations specifying that ‘the

Commissioner “will always give good reasons”’ for the weight given to a treating source

opinion.” (quoting Halloran, 362 F.3d at 32)). “Those good reasons must be supported by

the evidence in the case record, and must be sufficiently specific. . . .” Harris, 149 F. Supp.

3d at 441 (internal quotation marks omitted). The Second Circuit “[does] not hesitate to

remand when the Commissioner’s decision has not provided ‘good reasons’ for the weight

given to a [treating physician’s] opinion and [it] will continue remanding when [it]

encounter[s] opinions from [ALJs] that do not comprehensively set forth reasons for the

weight assigned to a treating physician’s opinion.” Halloran, 362 F.3d at 33.

       Here, the ALJ assigned treating internist Dr. Dhanekula’s February 2016 opinion

“some weight.” (Dkt. 7 at 28). Despite noting that Dr. Dhanekula opined that Plaintiff
                                            - 10 -
       Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 11 of 14



was very limited in using his hands, the ALJ assessed a contrary limitation and found that

Plaintiff could frequently handle, finger, and feel. (See id.). The ALJ did not explain why

he assessed a lesser limitation than that identified by Dr. Dhanekula regarding Plaintiff’s

ability to use his hands; rather, the ALJ characterized his assessment as consistent with Dr.

Dhanekula’s opinion. (Id. (“I relied upon [Dr. Dhanekula’s opinion] to limit [Plaintiff] . . .

to frequently handle, finger, and feel.”)).

       The Court finds that the ALJ’s consideration of Dr. Dhanekula’s opinion did not

comport with the applicable regulations. The RFC need not “perfectly correspond with

any of the opinions of medical sources in [the] decision,” see Matta, 508 F. App’x at 56,

and an ALJ is free to not give controlling weight to the opinion of a treating physician if it

is internally inconsistent, or if it is inconsistent with other evidence in the record, see

Micheli v. Astrue, 501 F. App’x 26, 28-29 (2d Cir. 2012) (ALJ did not err in declining to

afford controlling weight to treating physician, where the opinion was internally

inconsistent and inconsistent with the evidence in the record). However, “when an ALJ

adopts only portions of a medical opinion he or she must explain why the remaining

portions were rejected.” Labonte v. Berryhill, No. 16-CV-518-FPG, 2017 WL 1546477,

at *3 (W.D.N.Y. May 1, 2017) (collecting cases).

       Here, the ALJ offered no rationale for not adopting Dr. Dhanekula’s opinion relating

to Plaintiff’s ability to use his hands, but instead inaccurately implied that his conclusion

was consistent with Dr. Dhanekula’s assessment. This error was especially problematic

considering the ALJ expressly cited Exhibit 17F as support for his assessment of Dr.

Dhanekula’s opinion (see Dkt. 7 at 28), but the evidence contained in that exhibit actually

                                              - 11 -
       Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 12 of 14



undermines the ALJ’s finding that Plaintiff could frequently handle, finger, and feel. (See

id. at 658 (Dr. Dhanekula noted that Plaintiff had weakness in hands bilaterally and muscle

wasting), 660 (Dr. Dhanekula noted that Plaintiff had muscle wasting, paresthesia, and

tingling), 662 (Dr. Dhanekula assessed Plaintiff with cervical neuropathy, noting

“significant muscle wasting and mild weakness in his upper extremities” and Plaintiff’s

reports of “occasional numbness and burning pain in his arms”), 666 (Dr. Dhanekula noted

that Plaintiff has weakness and decreased sensation in upper extremities)).

       The Court also cannot conclude that such error was harmless as the VE had

identified the representative occupations of surveillance systems monitor and telephone

survey worker based on the ALJ’s hypothetical RFC, which included an ability to

frequently handle, finger, and feel. (See id. at 72). The VE confirmed that if a hypothetical

individual was limited to occasional handling, fingering, and feeling, the individual would

be unable to perform the job of a telephone survey worker. (See id. at 74). The VE also

confirmed that the hypothetical individual would be unable to perform the job of a

surveillance systems monitor if the individual was unable to momentarily use his hands

because he would be unable to respond to notification of a trespasser. (See id. at 77). This

additional error provides further support for the Court’s conclusion that remand is

necessary. See Labonte, 2017 WL 1546477, at *4 (remand required where ALJ failed to

explain why he rejected doctor’s opinion that plaintiff would be occasionally off task in

light of VE’s testimony that the limitation would preclude employment); Raymer v. Colvin,

No. 14-CV-6009P, 2015 WL 5032669, at *4 (W.D.N.Y. Aug. 25, 2015) (remand

appropriate where ALJ “failed to provide an explanation for not incorporating into the RFC

                                           - 12 -
       Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 13 of 14



some of the limitations identified in that opinion—particularly those that would lead to a

finding of disability” (citations omitted)).

       B.     Remaining Arguments

       As set forth above, Plaintiff has also argued that the ALJ committed legal error by

relying on medical opinions that were rendered stale by his subsequent cervical surgery

and by refusing to order a consultative examination as to Plaintiff’s physical condition.

However, because the Court has already determined, for the reasons previously discussed,

that remand of this matter for further administrative proceedings is necessary, the Court

declines to reach these issues. See, e.g., Raymer, 2015 WL 5032669, at *7 (declining to

reach plaintiff’s remaining argument after having concluded that the ALJ erred in

evaluating the opinion of plaintiff’s treating physician); Balodis v. Leavitt, 704 F. Supp. 2d

255, 268 n.14 (E.D.N.Y. 2010) (declining to reach plaintiff’s remaining argument after

having concluded that the ALJ erred in applying the treating physician rule). However, on

remand, the Court expects that the Commissioner will comply with his regulations

regarding development of the record and will ensure that the record contains medical

information reflecting Plaintiff’s current physical condition.

                                    CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt.

11) is granted to the extent that the matter is remanded to the Commissioner for further

administrative proceedings consistent with this Decision and Order. The Commissioner’s

motion for judgment on the pleadings (Dkt. 12) is denied. The Clerk of Court is directed

to enter judgment and close the case.

                                               - 13 -
         Case 1:19-cv-00096-EAW Document 15 Filed 06/01/20 Page 14 of 14



         SO ORDERED.




                                               ________________________________
                                               ELIZABETH A. WOLFORD
                                               United States District Judge
Dated:        June 1, 2020
              Rochester, New York




                                      - 14 -
